 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Louis Cordage Mills, Division of American Manu-facturingCompany,Inc. and Local695, TextileWorkers Union of America,AFL-CIO and St.LouisTextileWorkers Unionof America, AFL-CIO, WelfareFund,Partyin Interest.Case 14-CA-.4222January 30, 1971ORDER ON REMANDBY CHAIRMAN MILLER AND MEMBERS FANNING ANDBROWNOn March 8, 1968, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding, finding that Respondent's refusalto make payments into the Charging Party's Welfarefund which it was obligated to make under its existingcollective-bargaining agreement with the ChargingParty constituted a violation of Section 8(a)(5) and (1)of the National Labor Relations Act, as amended.The Board ordered Respondent,inter alia,tomakethe payments required by the collective-bargainingagreement.On April 21, 1970, the U.S. Court of Appeals,Eighth Circuit, issued its decision 2 denying enforce-ment and remanding the case to the Board for furtherconsideration and the entry of an appropriate order.Having accepted the remand, the Board, on August17, 1970, issued a notice granting the parties an oppor-tunity to file statements of position and briefs with theBoard. Thereafter, such statements and briefs werefiled by all parties.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has considered the statements of posi-tion and the entire record in this proceeding, and, forthe reasons set forth below, orders that the case beclosed.' 170 NLRB No 72 424 F 2d 976 (C A. 8).The court, in its decision, held that the Respondentwas not obligated under the collective-bargainingagreementto make the welfare payments prior to theexistenceof a welfare fund that met "all legal require-ments";that the General Counsel had not met hisburden of proving that the fund met such require-ments;and that, hence, no violation of the Act hadbeen established. The court noted, however, that theRespondent "has committeditself inits brief and atoral argument to paying the amount it would havepaid into a valid Welfare Fund from February 1,1967, to February 8, 1968 .... We therefore remandthis case to the Board for further consideration andthe entry of an appropriate order. The Board shouldfashion a remedy which will require respondent to paythe amount found due from it into a fund from whichrespondent's employees will derive benefits."The Board is persuaded that the manner in whichthe above payment shall be made by the Respondentand the nature of the benefits which the employeesshall derive therefromare matterswhich can best beaccomplished by collective-bargaining between theRespondent and the presently certified collective-bar-gaining representative. Indeed, the good-faith bar-gaining requirement of our Act would clearly appearto require such a course of conduct by the parties.However, in view of the court's finding that no viola-tion of the Act occurred, the Board is of the opinionthat it is without authority to enter an affirmativeorder in thisstateof the record. We therefore orderthat this case be closed, without prejudice, of course,to the filing of a new charge in the event Respondentshould fail or refuse to bargain in good faith concern-ing the implementation of its commitment.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the proceeding hereinbe, and it hereby is, closed.188 NLRB No. 48